Exhibit 10.2

TERM NOTE

 

US $20,000,000     May 23, 2013

1. FOR VALUE RECEIVED, Universal Insurance Holdings, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of RenaissanceRe Ventures Ltd., a Bermuda exempted company, or its
registered assignee (the “Holder”) the principal sum of TWENTY MILLION DOLLARS
($20,000,000), or, if less, the unpaid principal amount of the Term Loan,
together with accrued interest thereon, in lawful money of the United States of
America. Interest and principal shall be payable at such address or by wire
transfer to such account as the Holder shall specify by written notice or in the
absence of such notice at the address set forth for Holder in the Note Register
(as defined in Section 7 hereof). Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Loan Agreement (as defined
below).

2. The unpaid principal amount of this note (as same may be amended,
supplemented, renewed, extended, replaced, or restated from time to time, this
“Note”) shall be payable in three annual installments of $6,000,000 (for the
first annual installment), $7,000,000 (for the second annual installment), and
$7,000,000 (for the third annual installment), with the first installment due
and payable on the first anniversary of the date of this Note and the second and
third installments due and payable on the second and third anniversaries,
respectively, of the date of this Note. The entire unpaid principal amount of
the Term Loan shall be due and payable by Borrower to Holder on the Maturity
Date. Notwithstanding the foregoing or anything else herein to the contrary, if
and when the Borrower duly delivers to Holder under the Covered Loss Swap
Agreement a proper Covered Event Notice (as such term is defined in the Covered
Loss Swap Agreement), then as of such date all then outstanding principal due
under the Term Loan shall be immediately extinguished and abated, and all
outstanding interest on such principal balance shall be payable within ten
(10) Business Days immediately thereafter the date of such notice; provided,
however that in the event Borrower is required to refund the Floating Payment
Amount (as defined in the Covered Loss Swap Agreement) then the extinguished
principal amount shall be reinstated with effect from the date of extinguishment
and all payments of principal and interest that would have been due but for such
extinguishment shall be payable within ten (10) Business Days following such
reinstatement.

3. The unpaid principal amount of this Note shall bear interest from the date of
borrowing until the Maturity Date in accordance with Section 2.2 and
Section 8.13 of the Loan Agreement. Interest on this Note shall be payable in
accordance with Section 2.2, Section 2.8 and Section 8.13 of the Loan Agreement.

4. This Note has been executed and delivered pursuant to that certain Term Loan
Agreement (the “Loan Agreement”), dated as of the date hereof, by and between
Holder and Borrower, and is the “Note” referred to therein. This Note evidences
the Term Loan made under the Loan Agreement, and the holder of this Note shall
be entitled to the benefits provided in the Loan Agreement. Reference is hereby
made to the Loan Agreement for a statement of: (a) the prepayment rights and
obligations of Borrower; and (b) the rights of Holder to accelerate the payments
hereunder upon the occurrence of an Event of Default or otherwise.

5. If this Note, or any installment or payment due hereunder, is not paid when
due or if it is collected through a bankruptcy, probate or other court, Borrower
agrees to pay all reasonable out of pocket costs of collection, including, but
not limited to, Attorney Costs incurred by the holder hereof and costs of
appeal, in each case, solely as provided in the Loan Agreement. All past due
principal of, and, to the extent permitted by applicable law, past due interest
on, this Note shall bear interest until paid at the Default Rate as provided in
the Loan Agreement.



--------------------------------------------------------------------------------

6. Borrower and all sureties, endorsers, guarantors and other parties ever
liable for payment of any sums payable pursuant to the terms of this Note,
jointly and severally waive demand, presentment for payment, protest, notice of
protest, notice of acceleration, notice of intent to accelerate, diligence in
collection, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payment, or any releases
or substitutions of any security, or any delay, indulgence, or other act of any
trustee or any holder hereof.

7. Borrower shall cause to be kept at its principal executive office a register
(the “Note Register”) in which Borrower shall provide for the registration of
this Note, the repurchase and prepayment of all or any portion of this Note, and
the transfer of this Note or any interest in this Note. The Note Register shall
be in written form or in any form capable of being converted into written form
within a reasonably prompt period of time. Borrower is hereby appointed “Note
Registrar” for the purpose of registering Notes and transfers of Notes as herein
provided. Upon surrender for registration of transfer of this Note to the Note
Registrar, Borrower shall execute and deliver, in the name of the designated
transferee or transferees, one or more new Notes of any authorized denominations
and of a like aggregate principal amount and bearing such restrictive legends as
may be required by this Note. This Note may be exchanged for other Notes of any
authorized denominations and of a like aggregate principal amount, upon
surrender of this Note at the principal executive office of Borrower. All Notes
so issued upon any registration of transfer or exchange of this Note shall be
the valid obligations of Borrower, evidencing the same debt, and entitled to the
same benefits, as the Note or Notes surrendered upon such registration of
transfer or exchange. No service charge shall be made to Holder for any
registration of, transfer or exchange or repurchase of this Note or any interest
therein.

8. This Note shall be governed by and construed in accordance with the laws of
the State of New York Section 8.8 and Section 8.9 of the Loan Agreement are
incorporated herein by reference.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this instrument as of the date set
forth above.

 

BORROWER:

 

UNIVERSAL INSURANCE HOLDINGS, INC.

By:   /s/ Sean P. Downes   Name: Sean P. Downes   Title: President and Chief
Executive Officer

 

 



--------------------------------------------------------------------------------

STATE OF Florida   )     ) SS.:   COUNTY OF Broward   )  

On the 23rd day of May 2013, before me, the undersigned, a notary public in and
for said state, personally appeared Sean Downes, the CEO of Universal Insurance
Holdings, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

/s/ Beth Wallace Notary Public